 

Exhibit 10.4

AMENDMENT NO. 1 dated as of January 30, 2015 (this Amendment) between B/E
Aerospace, Inc., a Delaware corporation (the Company), and JPMORGAN CHASE BANK,
N.A., as administrative agent (the Administrative Agent).

The Company, certain lenders (the Lenders) and the Administrative Agent are
party to that certain Credit Agreement dated as of December 16, 2014 (as
amended, supplemented and otherwise modified and in effect immediately prior to
the effectiveness of the amendments contemplated hereby, the Credit Agreement).

Due to a mistake or defect, an inconsistency exists in the Credit Agreement
between Sections 9.9(d) and 9.9(e) thereof which provisions were intended to be
substantively consistent with a shared basket between them.

Pursuant to Section 12.1(iv) of the Credit Agreement, the Administrative Agent
and the Company, without the consent of any other Person, may amend the Credit
Agreement to cure any typographical error, mistake or defect or to make one or
more of the Credit Documents consistent with the others.

The Company has requested that the Administrative Agent agree, and the
Administrative Agent agrees, to amend the Credit Agreement, all on the terms and
conditions of this Amendment.

Accordingly, the parties hereto agree as follows:

1.Definitions

Terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Credit Agreement.  In addition, as used herein, Amendment
Effective Date means the first date on which each of the conditions to
effectiveness set forth in Section 4 hereof shall have been satisfied.

2.Amendments

Subject to the satisfaction of the conditions to effectiveness specified in
Section 4 hereof, but with effect on and after the date hereof, the Credit
Agreement shall be amended as follows:

(a)Section 9.9(e) of the Credit Agreement is amended to read in its entirety as
follows:

(e)so long as no Default or Event of Default has occurred or would occur after
giving effect to such declaration or payment, the Company may declare and pay
cash dividends or cash distributions to any holders of its Equity Interests,
provided that, after giving effect thereto (i) the Company is in compliance with
the Total Leverage Ratio and the Interest Coverage Ratio at the respective
levels applicable thereto at such time in accordance with Section 9.1 and (ii)
if at such time, the Total Leverage Ratio of the Company and its Restricted
Subsidiaries is equal to or greater than 2.50 to 1.00 (in each case, calculated
on a pro forma basis as of the last day of the fiscal quarter ending immediately
preceding the effective date of such cash dividend or distribution for which the
relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to such cash dividend or
distribution as if it had been made on the first day of the Measurement Period
ending on the last day of such



--------------------------------------------------------------------------------

 

Page 2

 

fiscal quarter), then for so long as such Total Leverage Ratio remains equal to
or greater than 2.50 to 1.00, the maximum aggregate consideration for (x) all
Qualified Stock Repurchases made pursuant to clause (d) of this Section 9.9 and
(y) all such cash dividends and cash distributions under this clause (e), from
and after the Effective Date, shall not exceed the sum of $400,000,000 plus the
remaining Available Amount.

3.Representations and Warranties

The Company represents and warrants to the Lenders and the Administrative Agent
as of the date hereof that:

(a)this Amendment has been duly and validly executed and delivered by the
Company and constitutes the Company's legal, valid and binding obligation,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of general equity (regardless of whether
enforcement is sought in a proceeding in equity or at law); and

(b)after giving effect to this Amendment, (i) no Default shall have occurred and
be continuing and (ii) the representations and warranties made by the Company in
Section 6 of the Credit Agreement are true and correct on and as of the date
hereof with the same force and effect as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date), except that in the case of the
representations and warranties made in Section 6.19 of the Credit Agreement,
such representations and warranties shall be true and correct after giving
effect to any extensions of time granted by the Administrative Agent pursuant to
Section 8.14 of the Credit Agreement.

It shall be an Event of Default for all purposes of the Credit Agreement, as
amended hereby, if any representation, warranty or certification made by the
Company in this Amendment shall prove to have been false or misleading as of the
time made or furnished in any material respect.

4.Conditions to Effectiveness

The amendment to the Credit Agreement set forth in Section 0 hereof shall become
effective, as of the date hereof, upon the satisfaction of each of the following
conditions to effectiveness:

(a)Amendment No. 1.  The Administrative Agent shall have received this
Amendment, duly executed and delivered by the Company and the Administrative
Agent.

(b)Representations and Warranties.  Each of the representations and warranties
made by the Company in Section 3 hereof shall, to the extent already qualified
by materiality, be true and correct in all respects, and, if not so already
qualified, be true and correct in all material respects, as of the Amendment
Effective Date with the same force and effect as if made on and as of the
Amendment Effective Date (or, if any such representation or warranty is



 

--------------------------------------------------------------------------------

 

Page 3

 

expressly stated to have been made as of a specific date, as of such specific
date), and the Administrative Agent shall have received a certificate of a
senior officer of the Company to that effect, dated the Amendment Effective
Date, in substantially the form of Exhibit A hereto.

(c)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent or special New York counsel to the
Administrative Agent may reasonably request.

5.Documents Otherwise Unchanged

Except as herein provided, the Credit Agreement shall remain unchanged and in
full force and effect, and each reference to the Credit Agreement and words of
similar import in the Credit Agreement, as amended by this Amendment, and in the
Notes, any other Credit Documents and any other documents to which the Company
is a party shall be a reference to the Credit Agreement as amended by this
Amendment and as the same may be further amended, supplemented and otherwise
modified and in effect from time to time.

6.Counterparts

This Amendment may be executed and delivered in counterparts (including by
facsimile or any other electronic transmission), each of which shall be
identical and all of which, when taken together, shall constitute one and the
same instrument, and any of the parties hereto may execute this Amendment by
signing any such counterpart.

7.Expenses

Without limiting its obligations under Section 12.5 of the Credit Agreement, the
Company agrees to pay, on demand, all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Lenders (including the fees and
disbursements of Freshfields Bruckhaus Deringer US LLP, special New York counsel
to the Administrative Agent) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment.

8.Binding Effect

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

9.Governing Law

This Amendment shall be construed in accordance with, and this Amendment and all
matters arising out of or relating in any way whatsoever to this Amendment
(whether in contract, tort or otherwise) shall be governed by, the internal laws
of the State of New York.

[SIGNATURE PAGE FOLLOWS]





 

--------------------------------------------------------------------------------

 

Page 4

 

 

 

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

B/E AEROSPACE, INC.

 

By:

/s/ Joseph T. Lower

 

 

Name: Joseph T. Lower

 

 

Title: Vice President and Chief Financial Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 as Administrative Agent

 

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name: Matthew H. Massie

 

 

Title:  Managing Director

 

 

 

 

 

 

 

 

 

 




[SIGNATURE PAGE TO AMENDMENT NO. 1]



 

--------------------------------------------------------------------------------